                 IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

TINA H. CRUMLEY,                            §
                                            §
              Plaintiff,                    §
                                            §
v.                                          §      CIVIL ACTION NO.
                                            §      4:19-cv-0041-JMV
                                            §
ANDREW SAUL,                                §
COMMISSIONER OF                             §
SOCIAL SECURITY,                            §
                                            §
              Defendant.                    §

         ORDER GRANTING THE COMMISSIONER’S MOTION TO REMAND

       Having considered Defendant’s Motion for Remand, the Motion is GRANTED for the

reasons stated therein. Accordingly, this case will be REVERSED and REMANDED for further

action by the Commissioner pursuant to the fourth sentence of 42 U.S.C. § 405(g).

       SO ORDERED this 31st day of October, 2019.



                                            /s/ Jane M. Virden
                                            UNITED STATES MAGISTRATE JUDGE
